Title: From Louisa Catherine Johnson Adams to Anna Maria Brodeau Thornton, August 1824
From: Adams, Louisa Catherine Johnson
To: Thornton, Anna Maria Brodeau


				
					
					
				
				Be assured my dear Madam that you can ask nothing of me which I should not find great pleasure in immediately complying with were my means adequate to my will—Of your Letter I can only say that Mr. A. is desirous of promoting the Doctors interests as much as possible and will continue to make every exertion in his favour but hitherto he can give you but little hope of ultimate success— on Hoggs Tales not having any others tho’ fearful you will not find them very amusing.Be convinced I entreat you of the sincere esteem and Respect with which I am your friend
				
					L. C. Adams.
				
				
			